Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because the phrase “The invention provides” can be implied from the prior sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over French US 2016/0010289 in view of Castonguay et al. US 8,132,981.
French discloses a dual direction prestressed, precast roadway slab comprising:
A set of concrete slabs (10) having a predetermined thickness, [15-30, 36-40]; Figs2,10.
A plurality of reinforcing wires (011, 013- 016) disposed in parallel rows and columns 
	forming a grid pattern wherein the rows and columns are arranged 
	at different heights in the thickness of the concrete slabs (10).  [0035-0037].
What French does not disclose is forming a flagstone pattern on the slab (10).
However, Castonguay et al. teaches a precast concrete slab (10) for use in paved areas comprising a top surface (16) subdivided in to stone shaped regions (20A-E) by a plurality of irregular grooves (18), forming false joints extending between sides of the concrete slabs (10).  See Col. 4, ln. 58- Col. 5, ln. 65; see Fig. 6. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form superficial grooves in the concrete slab of French, in order to decorative patterns, such as flagstones, as taught by Castonguay et al. 

With respect to claims 2, 3, 5-8 French discloses the concrete slabs (10) can be any size up to 36’ long, dependent upon the application and the desired spacing of seams between adjacent slabs.  The reinforcing wires being in number and vertical spacing also being arranged based on intended use of the road or sidewalk being formed. [0044-45].
s 4, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over French US 2016/0010289 in view of Castonguay et al. US 8,132,981 as applied to claim 1 above, and further in view of Matiere US 8,453,413.  French in view of Castonguay et al. disclose a decorative, reinforced concrete slab for use in paved areas, such as roads and sidewalks.  Wherein the size and arrangement of the reinforcing wires is determined with regards for intended use as put forth above.  What French in view of Castonguay et al. do not disclose is use of corrugated stainless steel reinforcing bars.  However, Matiere teaches it is known use corrugated stainless steel bands (30) and mat forming stainless steel bands (31, 32) as reinforcement for concrete slabs, and that welding is easier between metals of the same nature.  See Figs. 1, 2; Col. 6, ln. 60-65, Col. 8, ln. 20-27. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reinforced concrete slabs of French in view of Castonguay et al. from corrugated stainless steel, as taught by Matiere in order to facilitate modular construction of interconnect able units.  
	
	Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 


are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				4/5/2021